Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Mikhael Mikhalev re# 72500 on 09/07/21

AMENDMENTS TO THE CLAIMS 

1. (Currently amended) A method of monitoring a Random Access Response (RAR), applied to a user terminal and comprising:
sending a random access preamble to a base station;
monitoring a RAR sent by the base station, at a time position of a downlink beam corresponding to the random access preamble;
the monitoring step further comprises: determining a receiving time position of the downlink beam corresponding to the random access preamble in a RAR window, according to time information of a downlink beam sweeping; monitoring the RAR sent by the base station, at the receiving time position; or determining a receiving time position of the downlink beam corresponding to the random access preamble, according to time information of a downlink beam sweeping; setting a RAR window according to the receiving time position; and monitoring the RAR sent by the base station, through the RAR window;
wherein the time information of the downlink beam sweeping comprises at least one of a start time of changing a beam sweeping direction, an end time of changing the beam sweeping direction and a time period of changing the beam sweeping.

3. (Canceled) 

4. (Currently amended) The method according to claim [[3]] 1, wherein the time information of the downlink beam sweeping is pre-configured by the base station to the user terminal or pre-defined in a protocol.

5.	(Canceled) 

6. (Currently amended) The method according to claim [[5]] 1, wherein the determining the receiving time position of the downlink beam corresponding to the random access preamble according to the time information of the downlink beam sweeping comprises:
determining the receiving time position of the downlink beam corresponding to the random access preamble, according to the time information of the downlink beam sweeping and within the time period of changing the beam sweeping.

1, wherein a length of the RAR window is a running time of a RAR receiving timer;
the setting the RAR window according to the receiving time position comprises:
starting or restarting the RAR receiving timer at a start time of the receiving time position;
stopping the RAR receiving timer at an end time of the receiving time position.

12-19.	(Canceled) 

20. (Currently amended) A user terminal, comprising: a memory, a processor and a RAR sending program stored in the memory and executable on the processor, wherein the RAR sending program is executed by the processor to:
send a random access preamble to a base station;
monitor a RAR sent by the base station, at a time position of a downlink beam corresponding to the random access preamble;
the monitor step further comprises: determine a receiving time position of the downlink beam corresponding to the random access preamble in a RAR window, according to time information of a downlink beam sweeping; monitor the RAR sent by the base station, at the receiving time position; or determine a receiving time position of the downlink beam corresponding to the random access preamble, according to time information of a downlink beam sweeping; setting a RAR window according to the receiving time position; and monitoring the RAR sent by the base station, through the RAR window;
wherein the time information of the downlink beam sweeping comprises at least one of a start time of changing a beam sweeping direction, an end time of changing the beam sweeping direction and a time period of changing the beam sweeping.

21-43.	(Canceled) 

Claims 1-2, 4, 6-11, 20 are allowed.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415